Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,781.
Regarding independent claim 1 of the instant application, although the conflicting claims are not identical, they are not patentably distinct because they are generic to all that is recited in patent claims 1, 4, 5, and 6; that is, claim 1 of the instant application is anticipated by patent claims 1, 4, 5, and 6 because they contain all the limitations of claim 1, which is therefore an obvious variant thereof.  An illustration of the claim correspondence is as follows:
U.S. Patent No. 10,997,781
Instant Application
1. A system for simulation of ambient light based on generated imagery, the system comprising: a simulation sled comprising a plurality of user control features; a simulation display configured to display generated imagery viewable from the simulation sled;
[light and shadow sources shown in claim 6, below]

processor in communicating connection with the simulation sled, the simulation display, and the ambient light simulator, wherein the processor is configured to: control the simulation display to generate imagery comprising a simulated light source; [shadow sources shown in claim 6, below]
identify an effect of the generated imagery on the simulation sled; [light and shadow sources shown in claim 6, below] and control the ambient light simulator to selectively illuminate at least portions of the simulation sled
according to the identified effect of the simulated light source. [shadow sources shown in claim 6, below]

6. The system of claim 5 [which depends from 4, which depends from 1], wherein the identified effect comprises dynamic simulated shadows cast based on the movement of the simulated light source with respect to the simulation sled and at least one feature of the simulation sled.

a display configured to display
generated imagery viewable within the viewer space, wherein the imagery represents one or more light sources and shadow sources that appear to exist outside of the viewer space;


and the ambient light simulator,
wherein the processor is configured to: control the display to generate the imagery representing the one or more light sources and shadow sources; 

determine an effect of the one or more light sources and shadow sources on the surfaces of the viewer space;
and control the ambient light simulator to selectively illuminate at least portions of the surfaces of the viewer space according to the determined effect of the one or more light sources and shadow sources.


The limitations of claim 11 of the instant application are substantially similar to those of claim 1, and are similarly rejected.  A summary of all corresponding claims, including dependent claims, is as follows:
Instant Application
1
2
3
4
5
6
7
8
9
10
Patent No. 10,997,781
1+4/5/6
2
3
4
5
6
7
8
9
10


Instant Application
11
12
13
14
15
16
17
18
19
20
Patent No. 10,997,781
11+14/15/16
12
13
14
15
16
17
18
19
20



Allowable Subject Matter
Claims 1-20 would be allowable if the above double patenting rejections were overcome.  The following is a statement of reasons for the indication of allowable subject matter:
The prior art teaches simulating ambient lighting for light sources and generating corresponding shadow representations, among other claimed features.  In the context of the independent claims as a whole, however, the prior art does not teach an entertainment system comprising a viewer space having surfaces and a place for a participant to view the viewer space; a display configured to display generated imagery viewable within the viewer space, wherein the imagery represents one or more light sources and shadow sources that appear to exist outside of the viewer space; an ambient light simulator configured to selectively illuminate at least portions of the surfaces of the viewer space; and a processor in communicating connection with the display and the ambient light simulator, wherein the processor is configured to: control the display to generate the imagery representing the one or more light sources and shadow sources; determine an effect of the one or more light sources and shadow sources on the surfaces of the viewer space; and control the ambient light simulator to selectively illuminate at least portions of the surfaces of the viewer space according to the determined effect of the one or more light sources and shadow sources.  The dependent claims comprise allowable subject matter insomuch as they depend from claims that comprise allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chu (U.S. Patent Application Publication No. 2015/0187093); Illuminating a virtual environment with camera light data.
Tomlin (U.S. Patent No. 9,652,892); Mixed reality spotlight.
Neulander (U.S. Patent Application Publication No. 2019/0102934); Shadows for inserted content.
Trowbridge (U.S. Patent Application Publication No. 2019/0114828); Ambient light characterization.
Klein (U.S. Patent No. 10,475,248); Real-time compositing in mixed reality.
Skidmore (U.S. Patent Application Publication No. 2020/0074725); Systems and method for realistic augmented reality (AR) lighting effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613